DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “based on the priority and the priority threshold, dropping, by the first wireless device, a sidelink transmission of one or more second resources that overlap with the one or more first resources” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: receiving, by a first wireless device from a base station, a message indicating a priority threshold, receiving, by the first wireless device from a second wireless device, an indication of: one or more first resources of a first sidelink transport block, and a priority of the first sidelink transport block, and based on the priority and the priority threshold, dropping, by the first wireless device, a sidelink transmission of one or more second resources that overlap with the one or more first resources.
2.	Regarding claim 11 – A first wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first wireless device to: receive, from a base station, a message indicating a priority threshold, receive, from a second wireless device, an indication of: one or more first resources of a first sidelink transport block, and a priority of the first sidelink transport block, and based on the priority and the priority threshold, drop a sidelink transmission of one or more second resources that overlap with the one or more first resources.
3.	Regarding claim 20 - A system comprising: a first wireless device comprising: one or more first processors, and first memory storing first instructions that, when executed by the one or more first processors, cause the first wireless device to transmit an indication of: one or more first resources of a first sidelink transport block, and a priority of the first sidelink transport block, and a second wireless device comprising: one or more second processors, and second memory storing second instructions that, when executed by the one or more second processors, cause the second wireless device to: receive, from a base station, a message indicating a priority threshold, receive the indication; and based on the priority and the priority threshold, drop a sidelink transmission of one or more second resources that overlap with the one or more first resources.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-3, 5, 7-14, and 16-20 are allowable over the prior art of record.

Conclusion

Claims 1-3, 5, 7-14, and 16-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosseini et al. (US 2021/0136781 A1) discloses feedback reporting for sidelink.
Park et al. (US 2021/0105787 A1) discloses sidelink bearer mode selection.
Zhou et al. (US 2021/0028891 A1) discloses method and application for sidelink transmission in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
10 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465